EXHIBIT 10.2

TESCO CORPORATION
EMPLOYEE STOCK SAVINGS PLAN

Effective Date: July 1, 1994
Amended and Restated Effective: May 18, 2007

ARTICLE 1- PURPOSE OF THE PLAN

1.01        The purpose of the Tesco Corporation Employee Stock Savings Plan
(the "Plan") is to allow the Employees of the Corporation to participate in the
growth of the Corporation by the regular purchase of the common shares of the
Corporation.

1.02        The Plan was initially established as of July 1, 1994 and amended
and restated, effective as of July 1, 2001. The Plan is hereby amended and
restated, effective as of May 18, 2007.

1.03        The Plan hereby authorizes the creation of sub-plans or special
rules designed to achieve desired tax or other objectives in particular
locations or guidelines or to achieve other business objectives in the
determination of the Board, which sub-plans or special rules shall not be
required to comply with the requirements or the specific provisions of the Plan.

ARTICLE 2- DEFINITIONS

For the purpose of this Plan, including this Article, unless the context shall
require a different meaning, the following terms shall have the meanings
attributed to them in this Article 2.

2.01        "Administrative Agent" means one or more trust companies or
depositories that are appointed as Administrative Agent of the Fund pursuant to
an Agency Agreement. The Corporation may appoint separate Administrative Agents
for its Canadian and its U.S. Employees. Unless prohibited by Applicable Law and
Rules and except for RRSP Accounts, the Corporation may act as Administrative
Agent with respect to any or all of the accounts of Members.

2.02        "Agency Agreement" means an agreement between the Corporation and an
Administrative Agent, as established and modified from time to time for purposes
of the Plan.

2.03        "Applicable Law and Rules" means the legal requirements relating to
the administration of this Plan under applicable U.S. state corporate laws, U.S.
federal and applicable state securities laws (including the Exchange Act and the
Securities Act), the Code, any Stock Exchange rules or regulations and the
Applicable Law and Rules of any other country or jurisdiction, as such laws,
rules, regulations and requirements shall be in place from time to time.

2.04        "Board" means the board of directors of the Corporation.

2.05        "Business Day" means a day on which all Stock Exchanges are open for
trading and the Shares are being publicly traded on one or more of such markets.

2.06        "Canadian Employees" or "Canadian Members" mean Employees or
Members, as the case may be, who are residents of Canada for the purposes of the
ITA.

2.07        "Code" means the Internal Revenue Code of 1986 (U.S.) and any
regulations issued thereunder, as amended from time to time.

2.08        "Commencement Date" means the date that a particular Employee
becomes a Member of the Plan as specified in

2.09        "Committee" means the committee described and defined in Section
3.01.

2.10        "Contribution" means a Matching Contribution or a Voluntary
Contribution or both, as the context requires.

2.11        "Corporation" means Tesco Corporation and its subsidiaries.

2.12        "Earnings" means:
       (a)        The remuneration received in cash by a Member from the
Corporation for services rendered thereto, as evidenced by the Corporation's
payroll records; plus
       (b)        Any amounts contributed by the Corporation pursuant to
compensation reduction agreements, which are excludable from the Member's gross
income under Section 125, 401 (k), 408(h) or 409A of the Code or similar
provisions of the ITA; minus
       (c)        Overtime, change of control payments, severance benefits or
settlements, income realized from participation in other stock based or equity
incentive plans, expense allowances, and retirement allowances or payments.
            
The Board shall have the authority to determine what elements will be included
or excluded from the foregoing.

2.13        "Effective Date" means May 18, 2007, except that such term as to
transactions pursuant to the plan in effect on July 1, 1994 and as amended July
1, 2001, shall have mean such earlier dates as applicable.

2.14        "Election" means the election described and defined in Section
4.01(a).

2.15        "Election Period" means the period described and defined in Section
4.01(a).

2.16        "Employee" means an individual, including an officer, who is in
permanent full-time or permanent part-time employment with the Corporation.
Individuals classified as independent contractors, consultants, advisers, or
members of the Board are not considered "Employees."

2.17        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any reference to a section of the Exchange Act shall
include any successor provision of the Exchange Act.

2.18        "Executive Employee" means an Employee (a) who is designated as an
executive officer by the Board and is therefore subject to the restrictions on
short-term trading under Section 16(b) of the Securities Exchange of 1934 and
any regulations issued thereunder, as amended from time to time and (b) with
respect to sections 3.05 and 4.04(a) and to the extent not covered by 2.17(a)
above, any other Employee that would be required to be considered an "insider"
under the applicable rules of the TSX as long as the Corporation has Shares
listed for trading on the TSX.

2.19        "Executive Member" means an Executive Employee that is a Member.

2.20        "Fund" means all assets held by an Administrative Agent under the
terms of the Plan and the related Agency Agreement, including Shares and
uninvested cash.

2.21        "Investment Dealer" means one or more investment dealers, who
appointed from time to time by the Corporation to advise on and execute
purchases of Shares for the Plan via an Administrative Agent. With respect to
RRSP Accounts or transactions executed on the TSX such Investment Dealer shall
be a member of a recognized Canadian Stock Exchange.

2.22        "ITA" means the Income Tax Act (Canada) and any regulations issued
thereunder, as amended from time to time.

2.23        "Long Term Leave" means a period of leave approved by the
Corporation, which is longer than six months.

2.24        "Market Value" means, with respect to a Share as of a Business Day,
the higher of
       (a)        as long as Shares are listed on the TSX, the closing trading
price per Share on the TSX on the last trading day prior to such Business Day;
and
       (b)        as long as the Shares are listed on an U.S. Exchange, the
average of the high and low prices of Shares traded in U.S. dollars on the U.S
Exchange.
            
If on the relevant day there is no trading in the Shares on a Stock Exchange, as
applicable, then, for the purpose of application of the immediately preceding
sentence, the Market Value of a Share on a Stock Exchange, as applicable, shall
be determined by reference to the weighted average trading price for Shares
traded on the Stock Exchange, as applicable, for the five trading days (or the
actual number of trading days if there are less than five trading days but more
than one trading day) ending on such day on which Shares did trade within 30
days before the relevant day. If the immediately preceding sentence cannot be
applied due to an insufficient number of trading days within the 30-day period
described therein, then the Market Value of a Share on the Stock Exchange, as
applicable, shall be the closing price of a Share on the date on which Shares
were last traded on the applicable Stock Exchange prior to the relevant day. If
such shares are not publicly traded at the time a determination of its fair
market value is required to be made hereunder, the determination of fair market
value shall be made in good faith by the Board using any fair and reasonable
means selected in the Board's discretion.

2.25        "Matching Contribution" means a contribution by the Corporation
described in Section 4.02.

2.26        "Member" means any Employee who has made an Election under the Plan.

2.27        "Member Account" means an account established by the Corporation or
its Administrative Agent for each Member in accordance with the Plan and
administered by the Administrative Agent hereunder. A Member Account may be a
Standard Account or, as to Canadian Employees, a RRSP Account, as applicable.

2.28        "Non-Executive Member" means a Member other than an Executive
Employee.

2.29        "Person" means, unless the context otherwise requires or unless and
to the extent otherwise limited or required by Applicable Law and Rules, any
natural person, firm, partnership, limited liability company, association,
corporation, company, trust, business trust, governmental authority or other
entity.

2.30        "Plan" means the Tesco Corporation Employee Stock Savings Plan, as
amended for time to time.

2.31        "Purchase Date" means the purchase date described and defined in
Section 4.04.

2.32        "Purchase Price" means the purchase price described and defined in
Section 4.04.

2.33        "Release Date" means the release date described and defined in
Section 4.01.

2.34        "RRSP Account" means a Canadian Member's account in the Group
Registered Retirement Savings Plan established in accordance with the Plan for
Canadian Members whose Earnings are taxable under the ITA and administered by
the Trustee.

2.35        "Securities Act" means the U.S. Securities Act of 1933, as amended
from time to time, and any reference to a section of the Securities Act shall
include any successor provision of the Securities Act.

2.36        "Shares" means common shares in the capital of the Corporation.

2.37        "Short Term Leave" means a period of leave approved by the
Corporation no longer than six months.

2.38        "Standard Account" means a Member Account that is not an RRSP
Account.

2.39        "Stock Exchange" means the exchanges on which the Shares are then
listed and traded. As of the date hereof, the TSX and the NASDAQ Stock Market
are the Stock Exchanges where the Shares are listed and traded. "TSX" means The
Toronto Stock Exchange. "U.S. Exchange" shall mean or such other national
securities exchange or trading system on which the Shares are listed.

2.40        "Subscription Period" means the subscription period described and
defined in Section 4.01(b).

2.41        "Trustee" means a trust company incorporated under the laws of
Canada or a Province of Canada appointed as Trustee of the Fund for the RRSP
Account.

2.42        "Voluntary Contribution" means a contribution by a Member from the
Earnings of such Member.

ARTICLE 3- OVERSIGHT, ELIGIBILITY AND SHARES SUBJECT TO THE PLAN

3.01        Subject to and consistent with the terms of the Plan and the
Applicable Law and Rules, the Board will have the general power to administer
the Plan in accordance with its terms and make all determinations required or
permitted to be made; provided, however, that the Board may delegate all or any
portion of such powers to its Compensation Committee or to other committees (the
"Committee"), which if appointed shall consist of two or more individuals, each
of whom qualifies as (a) an "independent director," within the meaning of the
rules of the Stock Exchanges and other applicable securities regulatory
requirements and (b) a "non-employee director" within the meaning of Rule 16b-3
under the Exchange Act. To the extent of any such delegation, any references to
the "Board" shall instead refer to the Committee. The chair and each other
member of the Committee shall be appointed by the Board. No member of the Board
(or any Committee thereof) shall be liable for any action or determination made
in good faith pursuant to the Plan. To the fullest extent permitted by law, the
Corporation shall indemnify and save harmless, and shall advance and reimburse
the expenses of, each Person made, or threatened to be made, a party to any
action or proceeding in respect of the Plan by reason of the fact that such
Person is or was a member of the Board (or Committee thereof) in respect of any
claim, loss, damage or expense (including legal fees) arising therefrom.

3.02        Each Employee will become eligible to become a Member on and after
the first day of the Election Period commencing after the Employee's completion
of three months of service. Eligibility to participate ceases upon termination
of employment for any reason. The Board may, in its sole discretion, waive the
foregoing eligibility qualification periods.

3.03        Unless sooner terminated by the Corporation as provided in Section
8.02, this Plan shall have a term commencing on the Effective Date and ending on
the tenth anniversary of such date. The Board may suspend Contributions at any
time for any reason (subject to Applicable Law and Rules and without prejudice
to any contract rights) without thereby terminating the Plan.

3.04        With respect to Non-Executive Members, the number of Shares covered
by the Plan will be solely based on the Voluntary Contributions and Matching
Contributions made as provided in Article 4. The Corporation will not issue any
Shares to Non-Executive Members through this Plan. Rather, purchases of Shares
will be made through the Investment Dealer as described herein.

3.05        With respect to the Executive Members, the number of Shares covered
by the Plan will be based on the Voluntary Contributions and Matching
Contributions made as provided in Article 4, but in no event in excess of
500,000 Shares (subject to adjustment as provided below in this Section 3.05).
Moreover, for as long as the Shares are listed for trading on the TSX and the
standards with respect to security holder approval and with respect to security
based compensation arrangements apply to the Corporation, the number of Shares
that can be issued to Executive Members (including associates if required by TSX
rules) within any one year period, and issuable to Executive Members, at any
time, under this Plan and all other Corporation security-based compensation
arrangements (as determined under the rules of the TSX), shall not exceed 10% of
the issued and outstanding Shares at any given date of determination. For the
purposes of determining compliance with the above restrictions, the Corporation
will take into account Shares reserved or issued pursuant to options together
with Shares reserved or issued pursuant to all of the Corporation's
security-based compensation arrangements to the extent required by TSX rules. In
the event that (a) a dividend shall be declared upon the Shares or other
securities of the Corporation payable in Shares or other securities of the
Corporation, (b) the outstanding Shares shall be changed into or exchanged for a
different number or kind of shares or other securities of the Corporation or of
another corporation or entity, whether through an arrangement, plan of
arrangement, amalgamation or other similar statutory procedure or a share
recapitalization, subdivision, consolidation or otherwise, (c) there shall be
any change, other than those specified in (a) or (b) above, in the number or
kind of outstanding Shares or of any securities into which such Shares shall
have been changed or for which they shall have been exchanged, or (d) there
shall be a distribution of assets or shares to shareholders of the Corporation
out of the ordinary course of business, then, the Board shall determine whether
an adjustment in the number or kind of Shares theretofore authorized but not yet
issued to Executive Members, in the number or kind of Shares theretofore subject
to issuance, in the number or kind of Shares generally available for issuance to
Executive Members under this Plan or available in any calendar year under the
Plan and/or such other adjustment as may be appropriate should be made, in order
to ensure that, after any such event, the Shares subject to the Plan and each
Executive Member's proportionate interest shall be maintained substantially as
before the occurrence of the event, and if the Board determines that an
adjustment should be made, such adjustment shall be made and be effective and
binding for all purposes.

ARTICLE 4- CONTRIBUTIONS AND INVESTMENTS

4.01        Subject to Section 4.05, during an Election Period a Member may
elect to make Voluntary Contributions to the Plan through payroll deductions of
up to 7.5 percent of such Member's Earnings (the "Election") during a
Subscription Period. Such Election shall be in such form required by the
Corporation and shall give the Corporation authority to deduct and remit a
designated percentage of Earnings in respect of each pay period. For these
purposes,
       (a)        an "Election Period" shall commence as of the beginning of the
third Business Day following the public earnings release with respect to a
quarter or year (the "Release Date") and end with the last day of the calendar
month during which such Release Date occurs;
       (b)        an Election shall initially be in effect with respect to the
three-calendar month period commencing on first day of the calendar month
immediately following the Release Date. Such three month period and each other
three-calendar month period after an Election Period shall be referred to as a
"Subscription Period." A new Election may be made (including modifications to
the prior Election or termination of participation) during any following
Election Period. However, unless and until such new Election is made, an
Election shall remain in force and apply to all Subscription Periods If a new
Election is made during an Election Period, the new Election shall remain in
effect unless and until a new Election during a subsequent Election Period, and
so forth. With respect to Executive Members, the Board may fix Election Periods
and Subscription Periods at longer (but not shorter) periods than described
above;
       (c)        an Election may range from 0% to 7.5% of Earnings during a
Subscription Period. However, with respect to Executive Members, the total
number of Shares that may be issued under this Plan shall be subject to the
limitations set forth in Section 3.05.

4.02        The Board may establish procedures from time to time for matching
such Voluntary Contributions (the "Matching Contributions") subject to the
following:
       (a)        The Matching Contributions for any given Member during a
Subscription Period shall not exceed the Voluntary Contributions by such Member
(and such Matching Contributions may be set at a lower percentage or amount of
the Member's Earnings as is designated from time to time by the Board).
       (b)        The Board has the discretion to limit eligibility for Matching
Contributions to certain Members (such as Non-Executive Members or Executive
Members) and to set special limitations (such as contribution levels or purchase
restrictions) as to some or all Members.

4.03        All Contributions with respect to each calendar month included in a
Subscription Period will be credited to a bookkeeping account of the Corporation
as of the end of such calendar month. Such credited amounts will not accrue
interest or earnings. Such bookkeeping account shall not be considered a part of
the Member Account or establish a trust, fiduciary or other similar relationship
between the Corporation and a Member.

4.04        The only eligible investments for the Fund shall be Shares. Such
investments will be made as follows:
       (a)        With respect to Executive Members,
                (i)        Subject to the limitations in Section 3.05, on each
Purchase Date, all Contributions credited to each Executive Member's bookkeeping
account and available for the purchase of Shares as of such Purchase Date shall
be used to purchase directly from the Corporation the maximum whole-number of
Shares that may be purchased at the Purchase Price.
                (ii)        The "Purchase Date" shall be the tenth Business Day
following a calendar month and the "Purchase Price" will be the Market Value of
Shares on such date.
                (iii)        Any remaining Contributions insufficient to
purchase a whole Share shall be retained and credited to a bookkeeping account
for the affected Executive Member that shall not be credited with interest or
other earnings. Such remaining Contributions shall be applied to purchase Shares
on a first-in first-out basis on the next succeeding Purchase Date and any such
Contributions that are not so applied on such next succeeding Purchase Date
shall be distributed to the affected Executive Member.
                (iv)        Within 10 Business Days following each Purchase
Date, the Corporation shall cause the purchased Shares to be issued and to be
delivered to the Administrative Agent, which will hold such Shares in Member
Accounts established for the affected Executive Member.
       (b)        With respect to Non-Executive Members,
                (i)        The Corporation will remit to the Administrative
Agent, in cash, Contributions accrued with respect to a calendar month within 10
Business Days after the end of such month. Such remittance will be accompanied
by a report summarizing the Contributions made with respect to each
Non-Executive Member. Any such remitted Contributions shall be allocated to the
Member Accounts of the respective Non-Executive Members and held by the
Administrative Agent until used to purchase Shares.
                (ii)        Such allocated Contributions shall be invested and
held as follows:
                        (A)    The Investment Dealer will be directed to
purchase Shares through the facilities of the Stock Exchanges in such a way that
the Contributions are fully invested in Shares during the four week period
following the remittance of Contributions, subject to market conditions.
                        (B)    The Investment Dealer shall report to the
Administrative Agent (with a copy to the Corporation) the number of Shares
purchased during a calendar month and shall deliver to the Administrative Agent
certificates representing the Shares purchased within 20 days after such
purchases are made.
                        (C)    With respect to Shares so purchased pursuant to
the provisions of this Section 4.04(b), the Administrative Agent shall use its
good faith efforts to allocate Shares on a first in-first out basis to each
Non-Executive Member's Account(s) in proportion to the cash balance of
Contributions remitted to it. The Administrative Agent shall maintain a record
of the Shares held for each Non-Executive Member and the cash balance held over
until the next Share purchase. Allocations of Shares shall be effective as of
the last day of calendar month.
               (iii)        A list of such Member Account balances as of the end
of a calendar month shall be supplied to the Corporation as soon as practicable
after such month. Within 30 days of the last day of each of March, June,
September and December the Administrative Agent shall supply each Member with a
statement of his Member Account balance and the transactions made on his behalf
since the last statement including his Voluntary Contribution, the Matching
Contribution, the Shares purchased for and withdrawn from his Member Account and
the balance of Shares in his Member Account at the end of the period.

4.05        Notwithstanding any other provision contained in this Plan, the
Board may establish such limitations or rules on Contributions, the purchase of
Shares, or the disposition of Shares (including Shares withdrawn in accordance
with Article 6) with respect to all or any Members that it may deem, in good
faith, necessary or appropriate to prevent the use of material non-public
information, the violation (or potential violation) of Applicable Law or Rules,
or the potential disruption of trading after the completion of a public offering
by the Corporation. Such limitations or rules may include, without limitation,
blackout periods and restrictions with respect to the disposition of Shares
withdrawn by an Executive Member.

ARTICLE 5 - RRSP ACCOUNTS

5.01        Effective his particular Commencement Date, a Canadian Member shall
be eligible to establish an RRSP Account administered by the Trustee in
conjunction with the Plan. A Member whose Earnings are taxable under the Code
may not establish an RRSP Account. Investments of the RRSP Account shall be
restricted to Shares of the Corporation.

5.02        A Canadian Member may hold either or both of a Standard Account and
a RRSP Account. For administrative simplicity, the Canadian Member described in
the immediately preceding sentence may allocate his Contributions only as
follows:

                
                                Standard        RRSP
                                Account               Account
                Option 1        100%               0%
                Option 2        50%               50%
                Option 3        0%               100%
            
The Canadian Member who is eligible under the Plan to hold either or both of a
Standard Account and an RRSP Account may change his allocation option only once
per calendar year.

ARTICLE 6- VESTING, TERMINATION AND WITHDRAWAL

6.01        All Contributions to the Plan as of and after a Member's
Commencement Date shall immediately vest to the benefit of the Member. As of the
purchase of Shares from the Corporation on a Purchase Date pursuant to Section
4.04(a) or allocation of Shares as of the end of a calendar month pursuant to
Section 4.04(b), the Member shall be deemed and shall be treated as the
beneficial owner of the Shares, subject to the limitations set forth in this
Plan. Shares held by the Administrative Agent under the Plan shall be registered
in the name of the Administrative Agent or such other name as the Administrative
Agent determines. Whole shares allocated to a Member's Account will be voted by
the Administrative Agent in accordance with the directions, if any, of the
Member.

6.02        Subject to the winding up provisions of this Section 6.02, a
Member's participation in the Plan shall cease in the event of the Member's
termination of employment for any reason except Short Term Leave or other
approved leave. A Member who commences Long Term Leave shall be deemed to have
terminated participation in the Plan and shall provide a written withdrawal
request to the Corporation within 60 days of such commencement.
       (a)        The Corporation shall provide the Administrative Agent with
notice of such termination. After the Administrative Agent receives such notice,
no further purchases for such Member hereunder shall be executed (though the
Administrative Agent and Investment Dealer may complete any purchases based on
orders it placed prior to such notice).
       (b)        Within 60 days after such termination, a Member's interest in
the Fund will be disposed of as follows (unless the Corporation and the Member
otherwise agree and instruct the Administrative Agent):
                (i)        Standard Account.    All whole Shares allocated to
the Member's Standard Account will be transferred to the Member. Any cash
remaining in the Standard Account that had not been applied to the purchase of
Shares will be paid to the Member in cash without interest.
                (ii)        RRSP Account.    All whole Shares allocated to the
Member's RRSP Account will be transferred to the Member's individual RRSP in his
name which shall not be connected with the Plan. Any cash remaining in the RRSP
Account that had not been applied to the purchase of Shares will be paid in cash
to the Members' individual RRSP. Where a Member who has an RRSP Account ceases
to participate in the Plan and has no individual RRSP in his name which is not
connected with the Plan, the Trustee will forward his Shares to the Investment
Dealer for sale through the facilities of the Stock Exchanges and shall remit
the net proceeds of sale net of applicable tax withholdings to the Member.

Notwithstanding the foregoing, the Corporation may establish alternative
procedures for the disposition of Shares in Member Accounts of Executive Members
to prevent the violation of the Exchange Act.

6.03        A Member may once per calendar year withdraw all or any portion of
the Shares held in his Member Account(s) without penalty or additional
transaction fees/charges. The Corporation may, but shall not be obligated to
permit additional withdrawals, but the Member shall pay all transaction fees and
the Corporation will, effective on the first pay period after the additional
withdrawal has been made, cease to make Matching Contributions to the Fund on
behalf of such Member who has made an additional withdrawal during the a
suspension period computed in accordance with the following table:

        
               Proportion of Shares Withdrawn                        Matching
Contribution Suspension Period
               less than or equal to 50% of the balance         6 months
               greater than 50% of the balance                        12 months

            A Member may continue to make Voluntary Contributions during the
suspension period.
            Notwithstanding the other provisions of this Section 6.03, the
Corporation may impose restrictions pursuant to Section 4.05.

ARTICLE 7- RIGHTS OF THE MEMBERS

7.01        The Member shall have the right to designate, by written notice
given to the Corporation (or its delegate), a person or persons to be the
beneficiary to receive any proceeds of disposition that may be made as a result
of the death of the Member. Such written notice may be altered or revoked from
time to time by written notice to the Corporation (or its delegate).

7.02        If, on the death of the Member, there is no designated and surviving
beneficiary, any Shares or proceeds of disposition will be delivered to the
Member's estate in accordance with Applicable Law and Rules.

ARTICLE 8- RIGHTS OF THE CORPORATION

8.01        The provisions of the Plan may be amended by the Corporation in its
sole discretion without shareholder approval, provided that no such amendment
shall reduce the then current balances (including allocated or purchased Shares)
of any Member's Account, notwithstanding that such amendment may affect the
contribution limits of Members or the Corporation, or other aspects of the Plan,
after the date of the amendment. However, notwithstanding the foregoing, if and
to the extent Applicable Law or Rules require that an amendment to a provision
contained in this Plan cannot be made without shareholder approval, such
amendment shall not be effective until such required shareholder approval has
been obtained.

8.02        The Corporation may, in its sole discretion, suspend the operation
of the Plan at any time and, on 30 days notice to the Members, terminate the
Plan at any time. In the event of the termination of the Plan, the
Administrative Agent shall transfer the Members' interests in the Plan to the
Members in accordance with Section 6.02 as if the Members had terminated their
employment on the date the Corporation terminated the Plan.

8.03        The operation of this Plan shall at no time interfere with the
Corporation's right to terminate the employment of any Member with or without
just cause.

8.04        The Corporation shall have the right to terminate the Agency
Agreement with any particular Administrative Agent and appoint a successor
Administrative Agent at any time subject only to any notice period that may be
in the Agency Agreement.

8.05        In the event of any conflict between a Member and the Corporation
arising in connection with this Plan, the Corporation shall have sole
responsibility for the interpretation of the Plan.

ARTICLE 9 - ADMINISTRATION AND OTHER

9.01        The Corporation shall administer the Plan and shall make and enforce
such procedures as it may deem suitable, and shall have the powers necessary to
carry out the administration of the Plan, including the authorization of
disbursements made by the Administrative Agent and the Investment Dealer and the
resolution of questions involving the interpretation and application of the
provisions of the Plan.

9.02        The Corporation shall adopt such regulations as may be deemed
necessary or proper for the efficient administration of the Plan and may amend
same from time to time subject to the provisions of Section 8.01. The
Corporation shall notify the Administrative Agent in writing of such amendments.

9.03        All reasonable expenses incurred in connection with the
administration of the Plan shall be paid by the Corporation. Costs of purchase
or sale of Shares, including commissions, fees and applicable taxes, shall be
deemed to be part of the cost of the Shares and shall be paid for from
Contributions to the Plan.

9.04        The Corporation shall provide or cause to be provided notice in
writing to each Employee of the Corporation who is eligible to participate in
the Plan of his participation and of their rights thereunder.

9.05        The Corporation may file a registration statement with respect to
the purchase and disposition of Shares pursuant to the terms hereof. It shall
pay all the costs associated with such registration.

9.06        The Corporation shall be responsible for selection of the Investment
Dealer.

9.07        The Plan shall be construed, regulated and administered according to
the laws of the Province of Alberta.

9.08        When the context of the Plan requires it, the masculine gender shall
include the feminine and the singular shall include the plural.

9.09        Members' RRSP Accounts are subject to the provisions of the ITA. The
ITA imposes certain limits on the amounts individuals may contribute to RRSPs
and the amount which may be claimed as deductions. Members may make separate
contributions to other personal RRSPs outside the Plan. It is the responsibility
of each Member to ensure that such Member does not over contribute and the
Corporation accepts no responsibility or liability for over contributions.

9.10        If the Corporation disposes of any division or subsidiary, the
Employees shall not be entitled to any compensation in respect of the
termination of their right to participate in the Plan except for the right to
receive the balance of their Member's Account(s).

9.11        Dividends on the Shares shall be reinvested in Shares and such
Shares shall be allocated to Members' Accounts in the proportion of Shares held
in each Member's Account at the end of the month prior to receipt of the
dividend.

9.12        Where applicable the Corporation's Matching Contribution is a
taxable benefit and shall be reported accordingly.

9.13        The Corporation may establish brokerage or other similar
arrangements to facilitate the transfer or disposition of Shares; any brokerage
or other similar commissions or charges by any broker with respect to specific
trades or dispositions by a Member shall be borne solely by such Member.

